
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5327
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2010
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To authorize assistance to Israel for the
		  Iron Dome anti-missile defense system.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Israel Rocket and
			 Missile Defense Cooperation and Support Act.
		2.FindingsCongress finds the following:
			(1)The Jewish State of Israel, as a close and
			 indispensable ally of the United States, with whom the United States enjoys
			 mutually-beneficial military, intelligence, homeland security, scientific,
			 technological, and other cooperation, deserves all necessary assistance to
			 defend itself and its citizens from the many threats that it continues to
			 face.
			(2)The State of Israel has been under grave
			 threat and frequent attack from missiles, rockets, and mortar shells fired at
			 Israeli civilian targets by militants from the Foreign Terrorist Organization
			 Hamas on its southern border and by the Foreign Terrorist Organization
			 Hezbollah on its northern border, which have killed, wounded, or inflicted
			 psychological trauma on countless Israelis.
			(3)The United States remains committed to
			 Israel’s qualitative military edge, including its advantage over non-state
			 actors such as Hamas and Hezbollah, which boast increasingly sophisticated and
			 powerful weapons as a result of support from Iran, Syria, and other state
			 actors.
			(4)Regional stability
			 and lasting peace between Israel and the Palestinians requires that Israel can
			 ensure the safety of its population against rocket, missile, and other threats.
			(5)The United States can help to advance its
			 own vital national security interests and the cause of peace by supporting
			 Israel’s ability to defend itself against rocket, missile, and other
			 threats.
			(6)The State of Israel announced in January
			 2010 the successful testing of its Iron Dome Short Range Artillery Rocket
			 Defense System which is designed to intercept short-range rockets, missiles,
			 and mortars launched by militants in Gaza and southern Lebanon.
			(7)In the face of
			 threats from its neighbors and non-state actors, Israel historically has sought
			 the means to defend itself, by itself.
			(8)President Barack
			 Obama has stated: Our commitment to Israel’s security is
			 unshakable..
			(9)Vice President Joe
			 Biden has stated: From my experience, the one precondition for progress
			 is that the rest of the world knows this—there is no space between the U.S. and
			 Israel when it comes to security—none..
			(10)Secretary of Defense Robert M. Gates has
			 stated: President Obama has affirmed, the United States commitment to
			 Israel’s security is unshakable, and our defense relationship is stronger than
			 ever, to the mutual benefit of both nations..
			(11)President Obama recently requested funds to
			 help the State of Israel procure and maintain Iron Dome missile
			 batteries.
			3.Authorization of
			 assistance to Israel for Iron Dome anti-missile defense systemThe President, acting through the Secretary
			 of Defense and the Secretary of State, is authorized to provide assistance to
			 the Government of Israel for the procurement, maintenance, and sustainment of
			 the Iron Dome Short Range Artillery Rocket Defense System for purposes of
			 intercepting short-range rockets, missiles, and mortars launched against
			 Israel.
		
	
		
			Passed the House of
			 Representatives May 20, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
